

116 SRES 772 ATS: Congratulating the Los Angeles Lakers for winning the 2020 National Basketball Association Championship.
U.S. Senate
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 772IN THE SENATE OF THE UNITED STATESNovember 12, 2020Mrs. Feinstein (for herself and Ms. Harris) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the Los Angeles Lakers for winning the 2020 National Basketball Association Championship.Whereas, on October 11, 2020, the Los Angeles Lakers (referred to in this preamble as the Lakers) defeated the Miami Heat with a score of 106–93 in game 6 of the 2020 National Basketball Association (referred to in this preamble as the NBA) Championship Finals;Whereas, during the 2020 NBA playoffs, the Lakers defeated the Portland Trailblazers, the Houston Rockets, the Denver Nuggets, and the Miami Heat on the way to a 16–5 overall record;Whereas the victory by the Lakers marks the record-tying 17th NBA Championship of the franchise;Whereas every member of the 2019–2020 Lakers team played a key role in the record-tying championship, including—(1)Kostas Antetokounmpo;(2)Avery Bradley;(3)Devontae Cacok;(4)Kentavious Caldwell-Pope;(5)Alex Caruso;(6)Quinn Cook;(7)Anthony Davis;(8)Jared Dudley;(9)Danny Green;(10)Talen Horton-Tucker;(11)Dwight Howard;(12)LeBron James;(13)Kyle Kuzma;(14)Javale McGee;(15)Markieff Morris;(16)Rajon Rondo;(17)JR Smith; and(18)Dion Waiters;Whereas the entire Lakers organization, including owner Jeanie Buss, general manager Rob Pelinka, and head coach Frank Vogel, deserves congratulations for continuing the excellence of the franchise;Whereas the Lakers overcame an unprecedented season stemming from the coronavirus pandemic, including a shutdown that lasted more than 3 months and 95 days inside the NBA bubble;Whereas Lebron James was named Most Valuable Player of the NBA Finals for the fourth time, averaging 29.8 points, 11.8 rebounds, and 8.5 assists per game, while shooting 59.1 percent from the field per game;Whereas the entire Lakers team and organization honored the legacy of Lakers legend Kobe Bryant by winning the 2020 NBA Championship, showing Mamba Mentality throughout the playoffs; andWhereas, although fans of the Lakers could not be in the arena to cheer on their team, Lakers Nation was vital in showing unmatched support for the team on the way to an NBA Championship: Now, therefore, be it That the Senate—(1)congratulates the Los Angeles Lakers for winning the 2020 National Basketball Association Championship;(2)recognizes the historic achievement of the entire Los Angeles Lakers organization, including the players, coaches, and staff, for a victorious season after a truly unprecedented year in the National Basketball Association; and(3)directs the Secretary of the Senate to transmit an enrolled copy of this resolution to—(A)the head coach of the Los Angeles Lakers, Frank Vogel, and the 2019–2020 Los Angeles Lakers team;(B)the owner of the Los Angeles Lakers, Jeanie Buss; and(C)the general manager of the Los Angeles Lakers, Rob Pelinka. 